UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 11, 2014 FIRST SAVINGS FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Indiana 001-34155 37-1567871 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 501 East Lewis & Clark Parkway, Clarksville, Indiana (Address of Principal Executive Offices) (Zip Code) (812) 283-0724 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders of First Savings Financial Group, Inc. (the “Company”) was held on February 11, 2014.The final results of the vote for each matter submitted to a vote of shareholders are as follows: 1. The following individuals were elected as directors of the Company, each for a three-year term or until their successors are duly elected and qualified, by the following vote: For Withhold Broker Non-Votes Michael F. Ludden Larry W. Myers Vaughn K. Timberlake 2. The ratification of the appointment of Monroe Shine & Co., Inc. as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2014 was ratified by the following vote: For Against Abstentions Broker Non-Votes 0 3. A resolution to approve the compensation of the Company’s named executive officers was approved by the following non-binding advisory vote: For Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SAVINGS FINANCIAL GROUP, INC. Date: February 14, 2014 By: /s/ Anthony A. Schoen Anthony A. Schoen Chief Financial Officer
